.... ,.•-~
              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1



                                                    UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                    V.                                     (For Offenses Committed On or After November 1, 1987)


                           Jose Francisco Vasquez-Dominguez                                CaseNumber: 3:19-mj-23167

                                                                                          Robert C Schlein
                                                                                          Defendant's Attorney


             REGISTRATION NO. 88009298
                                                                                                                                   FILED
             THE DEFENDANT:                                                                                                        AUG O8 2019
              [gj pleaded guilty to count(s) I of Complaint
                                                         -------'----------------+-i~'RK..7,utr.t'r,,--J.Ji
                                                                                                        . , ..c.:;1n.., -,.,1r-.r
                                                                                                                           _ 1f'1;(Fi"JfiiURT
              •     was found guilty to count(s)                                                    SOUTHi:f?N '.)18>RiCT OJ CA\.IFORNIA
                    after a plea of not guilty.                                                    ''"       ..J,\L.__ .... i.'':''J~"._
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                       Nature of Offense                                                        Count Number(s)
             8:1325                                ILLEGAL ENTRY (Misdemeanor)                                              I
              D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term o /

                                              tJ   TIME SERVED                         D _ _ _ _ _ _ _ _ days

              [gj Assessment:$10WAIVED [gj Fine:WAIVED
              [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, August 8, 2019
                                                                                       Date of Imposition of Sentence


             Received        <
                          DUSM
                              ft ·Jlf:!
                                  .1r;:'.L~-
                                 f,~
                                   /
                          ---""'--------
                                        ---
                                                                                         -111~
                                                                                       HONORABLE F. A. GOSSETT III
                                                                                       UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                     3:19-mj-23167
